DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has added new claims 9-15; therefore claims 1-15 remain for this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0303831) in view of Hayes et al. (US 2010/0079347).-
In regards to claim 1, Li discloses of a dual polarised omnidirectional antenna apparatus capable of operating in transmit and receive (for example see Paragraphs 0002, 0024, 0026, 0028, 0045), comprising at least two dual polarised directional antennas (for example see Figs 2-4, UC#1-UC#8 mounted on dielectric plates 10) configured to be in a substantially equi-spaced distributed array around and pointing away from a center point (for example see Figs 3-4), wherein the antenna apparatus is 
However, Li does not explicitly disclose of wherein the at least two dual polarised directional antennas are configured to be mounted in a substantially equi-space distributed array around and pointing away from a platform.
Hayes discloses of a dual polarised omnidirectional antenna apparatus capable of operating in transmit and receive (for example see Paragraphs 0002, 0012, 0037-0038, 0058, 0062, transmit and receive modes with different/dual polarizations able to reach omnidirectional range in 360°), comprising at least two dual polarised directional antennas configured to be mountable in a substantially equi-spaced distributed array around and pointing away from a platform (for example see Figs 2A-2B, 3A-3B, 4, 5A-5B, 6A-6B), wherein the antenna apparatus is configured such that, when operated in transmit and/or receive, the dual polarised directional antennas operate: in phase with each other to deliver a combined dual polarised, performance (for example see Figs 1-8 and Paragraphs 0002, 0012, 0037-0038, 0058, 0062).  
It would have been obvious to one of ordinary skill in the art to have an omnidirectional antenna mounted on, around, and pointed away from a platform as taught by Hayes for providing means for mounting and adapting an omnidirectional antenna for desired use. 
In regards to claim 2, Li in view of Hayes disclose of the dual polarised omnidirectional antenna apparatus of claim 1, further configured such that when 
In regards to claim 3, Li in view of Hayes disclose of the dual polarised omnidirectional antenna apparatus of claim 1, further comprising a power source electrically connected to the dual polarised directional antennas, the power source being configured to power the dual polarised directional antennas in-phase (for example see Hayes Paragraphs 0014, 0026).  
In regards to claim 4, Li in view of Hayes disclose of the dual polarised omnidirectional antenna apparatus of claim 1, further comprising a signal processor (for example see Hayes Fig 1).  
In regards to claim 5, Li in view of Hayes disclose of the dual polarised omnidirectional antenna apparatus of claim 1, mounted upon a vehicle (for example see Hayes Paragraph 0027).  
In regards to claim 6, Li in view of Hayes disclose of the dual polarised omnidirectional antenna apparatus of claim 1, configured to operate at 1800MHz to 6000MHz (for example see Li Paragraphs 0070-0080 and Hayes Paragraph 0067, it defines operating in WiMAX standard which is within the claimed range of 1800MHz to 6000MHz).  
In regards to claim 7, Li in view of Hayes disclose of the dual polarised omnidirectional antenna apparatus of claim 1, configured to operate at 800MHz to 2500MHz (for example see Hayes Paragraph 0067, it defines operating in WiMAX standard which is within the claimed range of 800MHz to 2500MHz).  

In regards to claim 9, Li discloses of an omnidirectional antenna apparatus capable of operating in transmit and receive, comprising at least two directional antennas (for example see Figs 2-4, UC#1-UC#8 mounted on dielectric plates 10) configured to be mountable in a substantially equi-spaced distributed array around and pointing away from a center point (for example see Figs 3-4), wherein the antenna apparatus is configured such that, when operated in transmit and/or receive, the directional antennas operate: in phase with each other to deliver a combined omnidirectional performance (for example see Paragraph 0060, Figs 2-4 and Paragraphs 0002, 0024, 0026, 0028, 0045).  
However, Li does not explicitly disclose of wherein the antenna is for a vehicle and mountable in a substantially equi-spaced distributed array around and pointing away from a vehicle.

It would have been obvious to one of ordinary skill in the art to have an omnidirectional antenna mounted on, around and pointing away from a vehicle as taught by Hayes for providing means for mounting and adapting an omnidirectional antenna for use and to operate in a mobile manner. 
In regards to claim 10, Li in view of Hayes disclose of the omnidirectional vehicle antenna apparatus of claim 9, further configured such that when operated in receive, the directional antennas operate in phase with each other to deliver a combined omnidirectional performance (for example see Li Paragraph 0060 and Hayes Paragraphs 0002, 0012, 0037-0038, 0058, 0062).  
In regards to claim 11, Li in view of Hayes disclose of the omnidirectional vehicle antenna apparatus of claim 9, further comprising a power source electrically connected to the directional antennas, the power source being configured to power the directional antennas in-phase (for example see Hayes Paragraphs 0014, 0026).  

In regards to claim 13, Li in view of Hayes disclose of the omnidirectional vehicle antenna apparatus of claim 9, configured to operate at 1800MHz to 6000MHz (for example see Li Paragraphs 0070-0080 and Hayes Paragraph 0067, it defines operating in WiMAX standard which is within the claimed range of 1800MHz to 6000MHz).  
In regards to claim 14, Li in view of Hayes disclose of the omnidirectional vehicle antenna apparatus of claim 9, configured to operate at 800MHz to 2500MHz (for example see Hayes Paragraph 0067, it defines operating in WiMAX standard which is within the claimed range of 800MHz to 2500MHz).  
In regards to claim 15, Li in view of Hayes disclose of a vehicle comprising the omnidirectional vehicle antenna apparatus of claim 9 (for example see Hayes Paragraph 0027).   

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The addition of the operation including “and/or receive” as well as the new claims change to the scope of the application such that the amendments necessitate new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844